FILE COPY


      Justices                                                                                          Chief Justice

  WILLIAM J. BOYCE                                                                                  KEM THOMPSON FROST
 TRACY CHRISTOPHER
MARTHA HILL JAMISON                                                                                        Clerk
  SHARON MCCALLY                                                                                    CHRISTOPHER A. PRINE
   J. BRETT BUSBY                                                                                    PHONE 713-274-2800
   JOHN DONOVAN
   MARC W. BROWN
       KEN WISE
                                  Fourteenth Court of Appeals
                                                  301 Fannin, Suite 245
                                                  Houston, Texas 77002

                                               Friday, November 04, 2016

                             NOTICE OF ORDER DISTRIBUTION
     William M. Thursland                                    Judge, 311th District Court
     440 Louisiana Street, Suite 1130                        Harris County Civil Courthouse
     Houston, TX 77002                                       201 Caroline
     * DELIVERED VIA E-MAIL *                                8th Floor
                                                             Houston, TX 77002
     Harris County, District Clerk, Civil Division           * DELIVERED VIA E-MAIL *
     Harris County District Clerk - Civil
     201 Caroline, Ste 420                                   Court Reporter, 311th District Court
     Houston, TX 77002                                       Harris County Courthouse
     * DELIVERED VIA E-MAIL *                                201 Caroline
                                                             8th Floor
     Macy Armstrong Cassin                                   Houston, TX 77002
     Harris County Attorney's Office                         * DELIVERED VIA E-MAIL *
     1019 Congress, 15th Floor
     Houston, TX 77002                                       Sandra D. Hachem
     * DELIVERED VIA E-MAIL *                                Sr. Assistant County Attorney
                                                             1019 Congress
                                                             15th Floor
                                                             Houston, TX 77002
                                                             * DELIVERED VIA E-MAIL *

     RE:         Court of Appeals Number:       14-16-00866-CV
                 Trial Court Case Number:       2013-49862

     Style: In the Interest of C.J., a Child



             On this date, an order was issued in the above-referenced cause. You may obtain a copy of the
     Court’s order at http://www.search.txcourts.gov/docketsrch.aspx?coa=coa14&s=c.

             For more information about a particular case, please visit the Court’s website at
     http://www.txcourts.gov//14thcoa.



                                                                CHRISTOPHER A PRINE, CLERK
                                                  FILE COPY



cc:   Jennifer L. Baker (DELIVERED VIA E-MAIL)
      Child Advocates, Inc.
      Ronnie G. Harrison (DELIVERED VIA E-MAIL)